FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D19-2360
                  _____________________________

STATE FARM FLORIDA
INSURANCE COMPANY,

    Petitioner,

    v.

CAROL ANN BELLAMY,

    Respondent.
                  _____________________________


Petition for Writ of Certiorari—Original Jurisdiction.
David W. Fina, Judge.

                       September 10, 2020


B.L. THOMAS, J.

     State Farm challenges the trial court’s order allowing Bellamy
to file an amended complaint asserting claims for punitive
damages and allowing Bellamy to proceed with bad faith claims.

     State Farm issued an insurance policy to Bellamy insuring
property located in Live Oak, Florida. On or about December 23,
2012, the insured property was damaged as a result of a fire.
Bellamy notified State Farm, and, after an investigation and
inspection of the premises, State Farm denied coverage for any
losses caused by the fire.
     Bellamy filed a complaint against State Farm for its failure to
cover losses caused by the fire. After filing multiple complaints, the
trial court granted Bellamy’s “Motion for Leave to File a Fourth
Amended Complaint.” The trial court order permitted Bellamy to
bring forth the bad faith claims of insurance bad faith and
deceptive and unfair business practices, as well as claims for
punitive damages. State Farm filed this petition for writ of
certiorari, challenging the trial court’s order. The trial court then
issued a subsequent order that set aside the trial court’s previous
order and denied Bellamy’s motion to amend to add bad faith
claims because such claims were premature.

    Furthermore, the trial court issued another subsequent order
which clarified its previous order setting aside Bellamy’s motion to
amend to add bad faith claims. The subsequent order stated that
the previous order applied to both of Bellamy’s bad faith claims
and abated such claims until contractual liability and damages
were determined. The order also struck any and all claims for
punitive damages.

     Absent a stay, the filing of a petition has no effect on the trial
court’s ability to proceed to adjudicate a case. Gibraltar Private
Bank & Trust v. Schact, 220 So. 3d 1234, 1236 (Fla. 3d DCA 2017).
On appeal, a case is moot where, by a change of circumstances
prior to the appellate court’s decision, the judiciary is unable to
grant any effectual relief. Godwin v. State, 593 So. 2d 211, 212 (Fla.
1992); Montgomery v. Dep’t of Health & Rehab. Servs., 468 So. 2d
1014, 1016 (Fla. 1st DCA 1985).

     The trial court’s subsequent orders prohibited Bellamy from
asserting her claims for punitive damages or bringing forth her
bad faith claims. This is the relief State Farm sought in its petition
for writ of certiorari. As a result, a judicial determination by this
Court would not grant any effectual relief to State Farm. See
Godwin, 593 So. 2d at 212; Montgomery, 468 So. 2d at 1016.
Because this Court is unable to grant any effectual relief, this case
is moot. Id. This Court may dismiss a case once it is deemed moot,
so we dismiss State Farm’s petition for writ of certiorari. Godwin,
593 So. 2d at 212 (“A moot case generally will be dismissed.”).

    DISMISSED.

                                  2
WINOKUR and JAY, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Reed W. Grimm of Taylor, Day, Grimm & Boyd, Jacksonville;
Rhonda B. Boggess of Marks Gray, P.A., Jacksonville, for
Petitioner.

James P. Mason of the Law Office of James P. Mason, Rexford,
Montana; Frederick J. Schutte, IV, Live Oak, for Respondent.




                                3